Citation Nr: 1021315	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-21 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
neck condition. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
foot condition, claimed as weak feet. 

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and anxiety. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.  

The Veteran's claim for service connection for a psychiatric 
disorder was previously characterized as separate claims for 
entitlement to service connection for PTSD and anxiety.  The 
Court of Appeals for Veterans Claims (Court) has held that a 
claim for service connection for a psychiatric disability 
encompasses all psychiatric symptomatology, regardless of how 
that symptomatology is diagnosed.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In light of Clemons, the issue in the 
instant appeal is properly understood as a claim for 
entitlement to service connection for a psychiatric 
disability to include PTSD and anxiety.

Where a claim has been finally adjudicated at the RO level 
and not appealed, the statutes make clear that the Board has 
a jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, 
despite the various characterizations of the claims for 
entitlement to service connection for hearing loss and neck 
and foot disabilities,  the Board must make an independent 
determination as to whether new and material evidence has 
been presented to reopen before reaching the merits of the 
claims.

The issue of whether new and material evidence has been 
submitted to reopen entitlement to service connection for a 
foot condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's claim for service connection for a neck 
condition was initially denied in an January 1974 unappealed 
rating decision.  The Veteran attempted to reopen the claim, 
and was most recently denied in a May 1977 Board decision.

2.  The evidence received since the May 1977 Board decision 
does not relate to a necessary element of service connection 
that was previously lacking, and does not raise a reasonable 
possibility of substantiating the claim.

3.  The Veteran's claim for service connection for hearing 
loss was initially denied in a January 1974 unappealed rating 
decision.  

4.  The evidence received since the January 1974 rating 
decision does not relate to a necessary element of service 
connection that was previously lacking, and does not raise a 
reasonable possibility of substantiating the claim.

5.  The Veteran does not have PTSD.  

6.  Anxiety was noted on the Veteran's examination for 
entrance into service and competent medical evidence does not 
establish that an increase in severity occurred during active 
duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
service connection for a neck condition.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  New and material evidence has not been received to reopen 
service connection for hearing loss.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

3.  An acquired psychiatric disorder, to include PTSD, was 
neither incurred in nor aggravated by active duty service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f) 
(2009).

4.  Anxiety was neither incurred in nor aggravated by active 
duty service, nor may its incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. §§ 3.102, 
3.303, 3.304(b), 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Service connection for a neck condition and hearing loss was 
denied in an unappealed January 1974 rating decision.  The RO 
determined that the evidence of record, including service 
treatment records, did not establish the presence of current 
neck or hearing loss disabilities.  

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  
In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The Veteran attempted to reopen his claim for service 
connection for a neck condition in January 1976, but was 
denied in a May 1977 Board decision.  The Board found that 
the Veteran had submitted new evidence of a diagnosis of a 
cervical spine (i.e. neck) disability, but the record did not 
establish a nexus between the disability and service.  The 
claim was therefore denied. 

The Veteran's current claims to reopen service connection for 
a neck condition and hearing loss were received in May 2005.  
However, he has not submitted any additional evidence in 
support of his claims.  Statements from the Veteran's 
representative link current complaints of neck stiffness and 
hearing loss to incidents of the Veteran's active duty 
service, but these statements are essentially cumulative and 
duplicative of statements already of record at the time of 
the prior denials of the claims.  Therefore, new and material 
evidence has not been submitted and reopening of the claims 
for entitlement to service connection for a neck condition 
and hearing loss is not warranted.  
	

Service Connection for a Psychiatric Disorder

The Veteran contends that service connection is warranted for 
an acquired psychiatric disorder, to include PTSD and 
anxiety.  Statements received from his representative state 
that PTSD was incurred due to an in-service motor vehicle 
accident in March 1971 and that a pre-existing anxiety 
condition underwent a permanent increase during active duty.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred (unless the evidence 
shows that the Veteran engaged in combat and the claimed 
stressor is related to combat).  38 C.F.R. § 3.304(f) (2009).

In this case, the record is completely negative for competent 
medical evidence diagnosing PTSD.  While a veteran is 
competent to report observable symptoms, such as depression 
and behavioral changes, in this case, the Veteran has not 
provided any lay statements describing his condition or 
symptoms.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 
(Fed. Cir. 2007).  38 C.F.R. § 3.304(f) specifically requires 
medical evidence diagnosing PTSD before service connection 
can be granted, therefore, as there is no competent evidence 
of the disability being claimed, the claim must be denied.  

With respect to the claim for anxiety, the Veteran contends 
that his preexisting anxiety disorder was aggravated as a 
result of active duty service.  A veteran who served during a 
period of war is presumed to be in sound condition when 
enrolled for service, except for any defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are 
recorded in examination reports are to be considered as 
"noted."  38 C.F.R. § 3.304(b).  The presumption of soundness 
can be rebutted if clear and unmistakable evidence 
demonstrates that the disease or injury existed prior to 
service and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  

The April 1970 enlistment examination documents a diagnosis 
of anxiety and indicates that the Veteran was treated with 
Valium.  Therefore, the presumption of soundness is not for 
application in this case as a preexisting disability was 
noted on the examination for entrance into service.  
38 U.S.C.A. § 1111.  

The Board must now determine whether the Veteran's 
preexisting anxiety was aggravated in service.  Generally, a 
preexisting injury or disease will be considered to have been 
aggravated by active service where there was an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease; however, aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  

There is no objective evidence that the Veteran's anxiety 
underwent an increase in severity during active duty service.  
Service records establish that the Veteran continued to take 
Valium during service, as his prescription was refilled in 
July and September 1970, but there is no other indication 
that he underwent any psychiatric treatment.  He was also 
found to be psychiatrically normal at the June 1973 
examination for separation.  The post-service medical 
evidence contains no medical evidence of anxiety or 
psychiatric treatment, and the Veteran has not provided any 
statements describing specific symptoms that may be 
associated with a psychiatric disorder.  

The Board must therefore conclude that the weight of the 
evidence is against a finding that the Veteran's preexisting 
anxiety was aggravated in service and service connection for 
this condition is not warranted.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a November 2005 
letter.  The Veteran also received notice regarding the 
disability-rating and effective-date elements of the claims 
in a September 2008 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The Court has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).
In the November 2005 VCAA letter, the Veteran was provided 
notice of the criteria necessary for reopening a previously 
denied claim.  In addition, he was informed of the reason for 
the prior denials of service connection in the RO's January 
1974 rating decision.  VA has therefore substantially 
fulfilled its specific duties to notify with regard the 
Veteran's claims to reopen.  

There was a timing deficiency in that the September 2008 
letter providing Dingess notice was sent after the initial 
adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Inasmuch as the claims are being 
denied, no effective date or rating is being set.  The 
delayed notice on these elements, therefore, does not deprive 
the Veteran of a meaningful opportunity to participate in the 
adjudication of the claims.  See McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984).

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records.  The Veteran has not 
notified VA that he receives any medical treatment for the 
claimed disabilities at either a VA or private facility.  
Therefore, no other records have been requested.  

Under the VCAA,VA is also obliged to provide an examination 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded 
VA examinations or medical opinions in response to his claims 
but has determined that no such examinations or opinions are 
required.  As the claims for service connection for a neck 
condition and hearing loss are being denied on the basis that 
no new and material evidence has been received to reopen a 
previously denied claim, VA has no duty in this instance to 
afford the Veteran a VA examination addressing those 
disabilities.  38 C.F.R. § 3.159(c)(4)(iii).  With respect to 
the claim for service connection for a psychiatric disorder, 
the record contains no competent evidence that the Veteran 
has been diagnosed with PTSD or has undergone treatment for 
any psychiatric disability.  The record is also devoid of any 
competent evidence indicating that his preexisting anxiety 
was aggravated during active duty service.  Accordingly, a VA 
psychiatric examination is not required by the duty to 
assist. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

New and material evidence having not been received, reopening 
of the claim for entitlement to service connection for a neck 
condition is denied.  

New and material evidence having not been received, reopening 
of the claim of entitlement to service connection for hearing 
loss is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and anxiety, is denied. 


REMAND

With respect to the Veteran's claim for service connection 
for a foot condition, claimed as weak feet, the RO previously 
denied entitlement to service connection for a foot condition 
in an unappealed August 1973 rating decision.  As there has 
been a final prior denial of a claim for entitlement to 
service connection for a foot disability, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  Prior to Board adjudication of 
the claim to reopen, the Veteran should be provided notice 
that complies with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
Accordingly, the case is REMANDED for the following action:

1.  Provide the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include the notice specified 
by the Court in Kent v. Nicholson, 20 
Vet. App. 1 (2006) with respect to the 
Veteran's claim to reopen service 
connection for a foot condition.

The notice should tell the Veteran what 
elements of a successful claim were found 
to be lacking in the August 1973 denial 
of the claim and describe what evidence 
would be necessary to substantiate those 
elements required to establish service 
connection that were found insufficient 
in the previous denial.

2.  Then, readjudicate the claim.  If the 
benefit remains denied, a supplemental 
statement of the case should be issued.  
A copy should be provided to the Veteran 
and his representative, and they should 
be afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp.2002).


______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


